Citation Nr: 0336547	
Decision Date: 12/30/03    Archive Date: 01/07/04

DOCKET NO.  02-08 012	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Newark, New 
Jersey


THE ISSUES

1.  Entitlement to an initial disability evaluation in excess 
of 30 percent for the veteran's post traumatic stress 
disorder.  

2.  Entitlement to an initial disability evaluation in excess 
of 30 percent for the veteran's right foot cold injury 
residuals.  

3.  Entitlement to an initial disability evaluation in excess 
of 30 percent for the veteran's left foot cold injury 
residuals.  


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

The veteran
ATTORNEY FOR THE BOARD

S.M. Cieplak, Counsel


INTRODUCTION

The veteran had active service from June 1950 to August 1953.  

This appeal comes before the Board of Veterans' Appeals 
(Board) on appeal from a May 2001 rating decision by the 
Newark, New Jersey, Regional Office (RO) which established 
service connection for post-traumatic stress disorder (PTSD), 
right foot cold injury residuals, and left foot cold injury 
residuals and assigned 30 percent disability evaluations for 
those disabilities.  In February 2003, the veteran was 
afforded a hearing before the undersigned Acting Veterans Law 
Judge sitting at the RO.  The veteran is represented in this 
appeal by the Disabled American Veterans.  

This appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  The Department of Veterans 
Affairs (VA) will notify you if further action is required on 
your part.  

The Board observes that the veteran has appealed from the 
initial evaluations assigned for his service-connected PTSD 
and right and left foot cold injury residuals.  In Fenderson 
v. West, 12 Vet. App. 119 (1999), the United States Court of 
Appeals for Veterans Claims (Court) addressed a similar 
appeal and directed that it was specifically not a claim for 
an increased disability evaluation.  However, the Court did 
not provided a specific name for the issue in lieu of 
"increased disability evaluation."  In the absence of such 
direction, the Board has framed the issues as the veteran's 
entitlement to initial evaluations in excess of 30 percent 
for his PTSD, right foot cold injury residuals, and left foot 
cold injury residuals.  The veteran is not prejudiced by such 
action.  The Board has not dismissed any issue and the law 
and regulations governing the evaluation of disabilities is 
the same regardless of how the issue is styled.  

The veteran has submitted an informal claim of entitlement to 
a total rating for compensation purposes based on individual 
unemployability.  It appears that the RO has not had an 
opportunity to act upon the claim.  Absent an adjudication, a 
notice of disagreement, a statement of the case, and a 
substantive appeal, the Board does not have jurisdiction over 
the issue.  Rowell v. Principi, 4 Vet. App. 9 (1993); Roy v. 
Brown, 5 Vet. App. 554 (1993); Black v. Brown, 10 Vet. App. 
279, 284 (1997); Shockley v. West, 11 Vet. App. 208 (1998).  
Jurisdiction does matter and it is not "harmless" when the 
VA fails to consider threshold jurisdictional issues during 
the claim adjudication process.  Furthermore, this Acting 
Veterans Law Judge cannot have jurisdiction of the issue.  38 
C.F.R. § 19.13 (2003).  The Court has noted that:  

Furthermore, 38 U.S.C.A. § 7105 (West 
1991) establishes a series of very 
specific, sequential, procedural steps 
that must be carried out by a claimant 
and the RO or other "agency of original 
jurisdiction" (AOJ) (see Machado v. 
Derwinski, 928 F.2d 389, 391 (Fed. Cir. 
1991)) before a claimant may secure 
"appellate review" by the BVA.  
Subsection (a) of that section 
establishes the basic framework for the 
appellate process, as follows: 
"Appellate review will be initiated by a 
notice of disagreement [(NOD)] and 
completed by a substantive appeal after a 
statement of the case is furnished as 
prescribed in this section."  Bernard v. 
Brown, 4 Vet. App. 384 (1994).  

All steps required for jurisdiction have not been satisfied.  
More recently, the Court again established that jurisdiction 
counts.  Specifically, the Court could not remand a matter 
over which it has no jurisdiction.  Hazan v. Gober, 10 Vet. 
App. 511 (1997).  Therefore, the issue is referred to the RO 
for action as may be appropriate.  Black v. Brown, 10 Vet. 
App. 279 (1997).  If the veteran wishes to appeal from the 
decision, he has an obligation to file a timely notice of 
disagreement and a timely substantive appeal following the 
issuance of the statement of the case.  38 C.F.R. § 20.200 
(2003).  
REMAND

At the February 2003 hearing before the undersigned Acting 
Veterans Law Judge, the veteran submitted additional clinical 
documentation.  In March 2003, the veteran submitted a March 
2003 written statement from Nicholas J. Giorgianni, Jr., 
D.P.M., his podiatrist.  The veteran has not waived RO 
consideration of the additional evidence.  The United States 
Court of Appeals for the Federal Circuit (Federal Circuit) 
has recently invalidated the regulations which empowered the 
Board to consider additional evidence without prior RO review 
in the absence of a waiver of such review by the veteran or 
his representative.  Disabled American Veterans v. Sec'y of 
Veterans Affairs, 327 F.3d 1339, 1348 (Fed. Cir. 2003).  

Additionally, the Federal Circuit has recently invalidated 
the thirty-day response period contained in 38 C.F.R. 
§ 3.159(b)(1) (2003) as being inconsistent with 38 U.S.C.A. 
§ 5103(b)(1) (West 2002).  Paralyzed Veterans of America v. 
Secretary of Veterans Affairs, 345 F.3d 1334 (Fed. Cir. 
2003).  The Federal Circuit found that the thirty-day period 
provided in § 3.159(b)(1) in which to respond to a VCCA 
notice to be misleading and detrimental to claimants whose 
claims are prematurely denied short of the statutory one-year 
period provided for response.  Therefore, the RO must take 
this opportunity to inform the veteran that a period of one 
full year may be taken to respond to a VCAA notice 
notwithstanding any previously provided information.  

At the hearing on appeal, the veteran testified that he 
received ongoing VA treatment for his PTSD and right and left 
foot cold injury residuals.  The March 2003 written statement 
from Dr. Giorgianni conveys that the veteran has been 
receiving ongoing treatment for his feet.  Clinical 
documentation of the cited treatment is not of record.  In 
reviewing a similar factual scenario, the Court has held that 
the VA should obtain all relevant VA and private treatment 
records which could potentially be helpful in resolving the 
veteran's claim.  Murphy v. Derwinski, 1 Vet. App. 78, 81-82 
(1990).  

The veteran was last afforded a VA examination for 
compensation purposes in February 2001.  The Court has held 
that the VA's statutory duty to assist the veteran includes 
the duty to conduct a thorough and contemporaneous 
examination so that the evaluation of the claimed disability 
will be a fully informed one.  Green v. Derwinski, 1 Vet. 
App. 121, 124 (1991).  Accordingly, this case is REMANDED to 
the RO for the following actions: 

1.  The RO must review the claims file 
and ensure that all notification and 
development action required by the VCAA 
is completed.  In particular, the RO 
should ensure that the notification 
requirements and development procedures 
contained in 38 U.S.C.A. §§ 5102, 5103, 
5103A, 5107 (West 2002); 38 C.F.R. 
§§ 3.102, 3.159, 3.326(a) (2003); and 
Paralyzed Veterans of America v. 
Secretary of Veterans Affairs, 345 F.3d 
1334 (Fed. Cir. 2003) are fully met.  

2.  The RO should then contact the 
veteran and request that he provide 
information as to all treatment of his 
PTSD and right and left foot cold injury 
residuals after July 2000 including the 
names and addresses of all health care 
providers.  Upon receipt of the requested 
information and the appropriate releases, 
the RO should contact Nicholas J. 
Giorgianni, J., D.P.M., and all other 
identified health care providers and 
request that they forward copies of all 
available clinical documentation 
pertaining to treatment of the veteran, 
not already of record, for incorporation 
into the record.  

3.  The RO should then schedule the 
veteran for a VA examination for 
compensation purposes which is 
sufficiently broad to accurately 
determine the current nature and severity 
of his PTSD and right and left foot cold 
injury residuals.  All indicated tests 
and studies should be accomplished and 
the findings then reported in detail.  
The examination report should include a 
full psychiatric diagnostic assessment 
including a Global Assessment of 
Functioning (GAF) score on Axis V and an 
explanation of the significance of the 
current levels of psychological, social, 
and occupational functioning which 
support the score.  The examiner or 
examiners should specifically comment on 
the impact of the veteran's PTSD and cold 
injury residuals upon his industrial 
activities and employability.  Send the 
claims folder to the examiner or 
examiners for review.  The examination 
report should specifically state that 
such a review was conducted.  

4.  The RO should then readjudicate the 
veteran's entitlement to initial 
evaluations in excess of 30 percent for 
his PTSD, right foot cold injury 
residuals, and left foot cold injury 
residuals.  If the benefits sought on 
appeal remain denied, the veteran and his 
accredited representative should be 
issued a supplemental statement of the 
case (SSOC) which addresses all relevant 
actions taken on the claims for benefits, 
to include a summary of the evidence and 
applicable law and regulations 
considered, since the issuance of the 
statement of the case.  The veteran 
should be given the opportunity to 
respond to the SSOC.  

The veteran is free to submit additional evidence and 
argument while the case is in remand status.  See 
Kutscherousky v. West, 12 Vet. App. 369 (1999).  

The veteran's appeal must be afforded expeditious treatment 
by the RO.  The law requires that all claims that are 
remanded by the Board or by the Court for additional 
development or other appropriate action must be handled in an 
expeditious manner.  See The Veterans' Benefits Improvements 
Act of 1994, Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 
(1994), 38 U.S.C.A. § 5101 (West 2002) (Historical and 
Statutory Notes).  In addition, VBA's Adjudication Procedure 
Manual, M21-1, Part IV, directs the ROs to provide 
expeditious handling of all cases that have been remanded by 
the Board and the Court.    See  M21-1, Part IV, paras. 8.44-
8.45 and 38.02-38.03.  



	                  
_________________________________________________
	J. T. HUTCHESON
	Acting Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board is appealable to the Court.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2003).  


